Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/30/21. Claims 1-15 are pending. 
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 11/30/21 is acknowledged. Thus claims 10-15 are withdrawn from further consideration being drawn to the nonelected invention. The restriction is made FINAL.
Applicant’s election of the following compound is acknowledged herewith: PEA-FA.
However, the examiner withdraws the election of species requirement.
As a result, claims 1-9 are being examined in this Office Action.

Claim Rejections – 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4 pages 1099-1111, Friday January 5, 2001.  This is a written description rejection.
The claims are drawn to the following:

    PNG
    media_image1.png
    329
    586
    media_image1.png
    Greyscale

The following references show the state of the art:
Quan et al. 2016 (J. Am. Chem. Soc., 2016, 138, 1649, applicant’s IDS filed on 12/3/20) teaches phenylethylammonium (PEA), methylammonium (MA) and lead (Pb) halide (I) perovskites with high performance longevity and exemplifies [(PEA)2(MA)n-1(Pb)n(I)3n+1] (abstract, page 2649, last paragraph to page 2650, first paragraph; Figure 1). 
Quan et al. 2016 teaches: “We also investigated the materials’ stability using transient 
Quan et al. 2016 teaches “By replacing the methylammonium with the formamidinium (HN=CHNH3+) cation to further reduce quasi-2D perovskites’ bandgap, solar devices with even higher performance without hysteresis could potentially be engineered in the future.” (page 2653, conclusion section)
Quan et al. 2016 also teaches “Continuous tuning of the dimensionality, as assessed using photophysical studies, is achieved by the choice of stoichiometry in materials synthesis. We achieve the first certified hysteresis-free solar power conversion in a planar perovskite solar cell, obtaining a 15.3% certified PCE, and observe greatly improved performance longevity.” (abstract)
Quan et al. 2017 (Nano Lett., 2017, 17, 3701, applicant’s IDS filed on 7/2/20) teaches perovskite systems based on [(PEA)2(MA)n-1(Pb)n(Br)3n+1] and their modulation of their domain distribution through their composition and solvent engineering during crystallization (page 3702, second paragraph; page 3705, third paragraph)
Quan et al. 2017 teaches “We demonstrated the conditions required for efficient radiative recombination in low-dimensional perovskite systems. We found that when the 
Matsushima et al. (Appl. Phys. Lett., 2016, 109, 253301, applicant’s IDS filed on 7/2/20) teaches the following perovskite: [(PEA)2(Sn)(I)4] (abbreviated as PEASnI4) (abstract). 
Matsushima et al. goes on to teach “In conclusion, we report on the n-channel transport properties of PEASnI4 field-effect transistors. By carefully designing the device architecture through the selection of appropriate low-work-function metal for the source/drain electrodes and the insertion of C60 layers between the PEASnI4 semiconductor and the source/drain electrodes, le of up to 2.1 cm2/V s were achieved, which represents an unprecedented level of high performance in the field of perovskite transistors. The results obtained from GIXS and TSC measurements indicated that the n-channel transport properties of these transistors are strongly affected by crystallite size and electron traps. Overall, PEASnI4 transistors show high le and lh, which demonstrate that PEASnI4 is highly suitable for the development of high-performance electronic devices including complementary logic gates.” (page 253301-4, second column, second paragraph)


    PNG
    media_image2.png
    245
    302
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    44
    295
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    44
    296
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    19
    154
    media_image5.png
    Greyscale

Snaith et al. also teaches “FIGS. 17 to 19 relate to perovskites comprising a formamidinium cation and devices comprising FOPbI.sub.3yBr.sub.3(1-y). In general, it is considered to be advantageous to retain a 3D crystal structure in the perovskite, as opposed to creating layered perovskites which will inevitably have larger exciton binding energies (Journal of Luminescence 60&61 (1994) 269 274). It is also advantageous to be able to tune the band gap of the perovskite. The band gap can be changed by either changing the metal cations or 
Thus the art shows that the electronic orbitals, the crystal structure, the bandgap, the solar performance, the domain distribution, n-channel transport properties, crystallite size, electron traps, ionic radii, metal and organic ions are interconnected and influence the properties and emissions efficiency of the organic-inorganic perovskite. Therefore, a person skilled in the art would conclude that the applicant did not possess the invention as claimed, since the state of the art does not describe a recognized correlation between applicant’s energy level requirements and the structures responsible for this function.
Furthermore, applicant’s specification only provides working examples of 2 different perovskites, e.g. PEA-FA and PEA-MA, out of the possible thousands of different cores for an organic-inorganic perovskite. Furthermore, the applicant has not provided a chemical structure or formula for claims 1-3 and only provided a function or property based on the energy levels of the components. A compound’s emission based on their energy levels is a theory based on Bohr’s model for energy levels. Thus, applicant has claimed a function based on a theory (which may or may not be disproven) with no structure. As a result applicant’s specification does not 
Thus, the applicant has not provided enough data to show that they had possession of the claimed invention.
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention (e.g., see In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978); see also see also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (CAFC 1991)).  The “written description” requirement may be satisfied by using “such descriptive means as words, structures, figures, diagrams formulas, etc., that fully set forth the claimed invention” (e.g., see Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966).  
A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571,39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
Thus the applicant has not sufficiently described the entire genus such that one of ordinary skill in the art would immediately envisage the claimed structure of the compound, especially considering applicant’s claimed genus could disclose enormous variation.

	Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-9 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Quan et al. 2017 (Nano Lett., 2017, 17, 3701, applicant’s IDS filed on 7/2/20).
The claims are drawn to the following:

    PNG
    media_image1.png
    329
    586
    media_image1.png
    Greyscale

Quan et al. exemplifies the following organic-inorganic perovskite (page 3703, second paragraph):

    PNG
    media_image6.png
    29
    238
    media_image6.png
    Greyscale


With regard to the claimed properties and limitations for the perovskite in claims 1-3, the examiner notes that the intended use is not accorded patentable weight.  
Thus in reference to the claimed properties of the perovskite, the examiner asserts that the properties are inherent to the compound since the compound is structurally identical to the compound claimed. See In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable."). Something which is old does not become patentable upon the discovery of a new property.
The examiner asserts that applicant’s claims are drawn to a compound and not to a process. As compound claims, the property and activity of the compound is inherent to the structure of the compound.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dis-pensing oil from an oil can) would be capable of dis-pensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. ( MPEP § 2114)
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)… See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” (MPEP § 2112.02)
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
 “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Therefore these claims are fully met.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658